Case 8:17-cv-02274-DOC-DFM Document 358 Filed 10/15/20 Page 1 of 3 Page ID #:10345


         BRYAN SCHWARTZ LAW
     1   Bryan Schwartz (SBN 209903)
         Natasha Baker (SBN 319381)
     2   180 Grand Avenue, Suite 1380
         Oakland, CA 94612
     3   Telephone: (510) 444-9300
         Facsimile: (510) 444-9301
     4   Email: bryan@bryanschwartzlaw.com
                natasha@bryanschwartzlaw.com
     5
         NICHOLS KASTER
     6   Matthew C. Helland (SBN 250451)
         Daniel S. Brome (SBN 278915)
     7   235 Montgomery Street, Suite 810
     8
         San Francisco, CA 94104                                       JS-6
         Telephone: (415) 277-7234
         Facsimile: (415) 277-7238
     9   Email: helland@nka.com
                     dbrome@nka.com
    10
         Attorneys for Plaintiffs and Putative
    11   Class and Collective Action Members
    12

    13
                              UNITED STATES DISTRICT COURT
    14                      CENTRAL DISTRICT OF CALIFORNIA
    15

    16   HARRIETT MITCHELL, JASON                   Case No. 8:17-cv-02274-DOC-DFM
         SUMMERS and JOSEPH ADAMS,                  ORDER AND JUDGMENT
    17
         individually, on behalf of others          GRANTING MOTION FOR FINAL
    18   similarly situated, and on behalf of the   APPROVAL OF CLASS, FAIR
         general public,                            LABOR STANDARDS ACT
    19
                                 Plaintiffs,        (FLSA) COLLECTIVE, AND
    20     vs.                                      PRIVATE ATTORNEYS GENERAL
    21                                              ACT (PAGA) REPRESENTATIVE
         CORELOGIC VALUATION
         SOLUTIONS, INC., CORELOGIC                 ACTION SETTLEMENT [353]
    22   PLATINUM VALUATIONS
         SOLUTIONS, LLC, and DOES 1-10,             Judge: Hon. David O. Carter
    23   inclusive
    24                                              Date: August 31, 2020
                                Defendants.         Time: 8:30 a.m.
    25                                              Place: Courtroom 9D
    26

    27

    28
               ORDER GRANTING MOTION FOR FINAL APPROVAL, CASE NO. 8:17-cv-02274-DOC-DFM
Case 8:17-cv-02274-DOC-DFM Document 358 Filed 10/15/20 Page 2 of 3 Page ID #:10346



     1         Plaintiffs’ Motion for Final Settlement Approval came before the Court on
     2   August 31, 2020. Defendant did not oppose the Motion. Based on the pleadings,
     3   papers, and arguments of counsel, and good cause appearing therefore, the Court
     4   hereby grants the Motion in full.
     5         The Court finds that the Settlement is fair, adequate, and reasonable, and in
     6   the best interests of the Class, considering the strengths of Plaintiffs’ claims, the
     7   risk of further litigation, including maintaining class status, the amount offered in
     8   settlement, the stage of the proceedings, the views of counsel and the response from
     9   the Settlement Class Members.
    10         Almost all eligible Rule 23 Class Members are participating in the
    11   Settlement, and almost all FLSA Opt-ins have returned their release of claims
    12   forms. The Court finds that Simpluris, the Settlement Administrator, has
    13   appropriately distributed Notice of the Settlement.
    14         The Court finds that the Fair Labor Standards Act settlement is a reasonable
    15   compromise of a bona fide dispute, and grants approval of the FLSA settlement.
    16         Class Counsel requests one-third ($2,000,000.00) of the total settlement
    17   amount in fees, plus $140,000 in costs. The Court finds that the proposed settlement
    18   is fair, reasonable and adequate, and that the request for attorneys’ fees of one-third
    19   of the settlement amount is reasonable. The Court finds that awarding fees above
    20   the benchmark percentage is justified by the results obtained in this settlement and
    21   counsel’s work and skill that led to this result. The Court finds that the costs
    22   requested are reasonable and were incurred in the course of litigating this case on
    23   behalf of the group.
    24         Plaintiffs also request $15,000 enhancement awards for the Named Plaintiffs,
    25   and $1,000 for each of the deponents. These amounts are reasonable and
    26   appropriately reflect the Representative Plaintiffs’ and deponents’ contributions on
    27   behalf of the group, and the risk of reputational harm they accepted to benefit the
    28   group. The requested enhancement payments are approved.
                                                  -1-
         [PROPOSED] ORDER GRANTING MOTION FOR FINAL APPROVAL, CASE NO. 8:17-cv-02274-DOC-DFM
Case 8:17-cv-02274-DOC-DFM Document 358 Filed 10/15/20 Page 3 of 3 Page ID #:10347



     1         IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Final Approval
     2   is granted in full. The Parties are directed to follow the terms of the Settlement,
     3   including funding the settlement account and distributing payment. This Action
     4   shall be closed, except that the Court shall retain jurisdiction solely for purposes of
     5   addressing the interpretation and enforcement of the settlement, the administration
     6   of the settlement, and other related matters. as of the date of this Order, Settlement
     7   Class Members have released their claims against Defendant as set out in the
     8   Settlement Agreement.
     9

    10   Let Judgment be entered accordingly.
    11

    12

    13

    14   IT IS SO ORDERED.

    15           October 15,
         DATED: _______________2020               _________________________
    16                                            HON. DAVID O. CARTER
                                                  UNITED STATES DISTRICT COURT
    17

    18

    19

    20

    21

    22

    23

    24

    25

    26

    27

    28
                                                  -2-
                ORDER GRANTING MOTION FOR FINAL APPROVAL, CASE NO. 8:17-cv-02274-DOC-DFM
